DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The applicant is reminded of their duty to disclose (see 2001 of MPEP). 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
With respect to Figure 5, paragraph [0024] recites “The first layer 402” which is not shown in Figure 5.
With respect to Figure 5, paragraph [0025] recites “a second portion, generally indicated by 408” and “the second layer 404”, however, neither are shown in Figure 5. 
With respect to Figure 6, paragraph [0030] recites “a second raised portion 204”, “a first or outer layer 502” and “a first layer 502”, none of which are not shown in Figure 6. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
With respect to Figure 6, reference number “602” is shown in the Figure but is not disclosed by the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “502” has been used to designate both “a first or outer layer” and “a first layer” (see [0030]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0028] in line 4 recites “ to reduce changes” however it should recites “to reduce chances”.   
Appropriate correction is required.



Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 5, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 13, both claims recite “the personal identification information raised from the surface of the label in brail such that the personal identification information is readable via touch”, however, the use of the word “brail” renders the claim indefinite. The word “brail” means “a rope fastened to the leech of a sail and used for hauling the sail up or in” or “a dip net with which fish are hauled aboard a boat from a purse seine or trap” (see https://www.merriam-webster.com/dictionary/brail). This word is used throughout the specification as originally filed (see [0016, 0019, 0022, 0038, 0042, 0051]). It would appear from both the context of the specification and the claim language referencing raised portions readable by touch, that the intention was to use the word “braille” which is “a system of writing for the blind that uses characters made of raised dots” (see https://www.merriam-webster.com/dictionary/braille). This is how the claim language will be interpreted until further clarification is provided by the Applicant. 
Regarding claim 4, the limitation reciting “wherein the first portion of the label is greater than or equal to ninety seven percent of the thickness of the label and the second portion is less than or equal to three percent of the thickness of the label” is indefinite. It is unclear what structural feature is being recited by this limitation. Claim 1 describes the total thicknesses of both the first portion and the second portion being comprised of varying thickness ratios of the inner layer and outer layer. It is not clear if claim 4 was intended to refer to the inner and outer layers rather than the first and second portions, or whether the claim is intended to convey that the label has a very thick first portion and a very thin second portion. Neither the figures nor the disclosure aid in clarifying the claim limitation. 
The metes and bounds of the claimed invention of claims 4 in view of 1 is unable to be determined, therefore, prior art is unable to be applied.
Regarding claim 5, the limitation reciting “wherein the thickness of the label at the first portion is less than the thickness of the label at the second portion” is indefinite. Similar to claim 4, it is not clear what structural feature is being recited by this limitation. It is not clear if claim 5 was intended to refer to the inner and outer layers rather than the first and second portions. It is not clear if the language is intended to convey that that label itself has a very thick portion followed by a thin portion as the figures do not show this embodiment. Neither the figures nor the disclosure aid in clarifying the claim limitation. 
The metes and bounds of the claimed invention of claims 5 in view of 1 is unable to be determined, therefore, prior art is unable to be applied.
Regarding claim 20, the limitation reciting “further comprising a third layer, the third layer of the second material…” is indefinite. It is unclear what this limitation means with respect to the third layer. Claim 17 recites a first layer of a first material and a second layer of a second material. It is unclear if the third layer is also comprised of the second material, such that the first layer is sandwiched between two layers of the same material or if the third layer has no correlation with the second material and this was a typo. The specification discloses a third layer in paragraph [0045], simply stating that “the third layer in contact with the inner layer on a surface opposite the outer layer”. Paragraph [0059] restates the claim limitation “the third layer of the second material and positioned on an opposite side of the first layer from the second layer”. The figures do not show this embodiment and therefore do not aid in clarifying this claim limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Silicone-Wristbands (https://silicone-wristbands.eu/bracelets/double-layer/, via Internet Wayback Machine 11/26/2020 https://web.archive.org/web/20201126031533/https://silicone-wristbands.eu/bracelets/double-layer/).
Regarding claims 1, 2, 9, 10 and 12, Silicone-Wristbands teaches a cylindrically shaped wristband (substantially cylindrically shaped label/label) shown in the image from the reference reproduced below. 
Silicone-Wristbands teaches that the wristband is a two layer bracelet comprised of an inner layer of material having a first color, black in the figure below, and an outer layer of material having a second color, yellow in the figure below.

    PNG
    media_image1.png
    141
    475
    media_image1.png
    Greyscale

The wristband has an embossed portion (second portion) comprising an embossment (etch) in the form of  information, such that the second color, yellow, is not present, and the first color, black is visible. The embossed portion can comprise any message or logo desired, therefore, it would be obvious to one of ordinary skill in the art to include any desired message on the wristband, including personal information associated with an individual. 
 In this embossed portion (second portion), one of ordinary skill in the art would recognize that the inner layer of a first color, black, would comprise greater than 90% of the thickness of the wristband as the inner layer of black is the only material present in the embossed portion, and the thickness of the outer material of yellow would be less than 10% of the thickness of the label because there is no outer material present in the embossed area (second portion). 
The limitation reciting “for a drinking vessel” in claim 9 is considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure or the process. The wristband taught by Silicone-Wristband is capable of performing in the manner claimed.
While Silicone-Wristband does teach that there are areas of the wristband without embossing (i.e. first portion), the reference not expressly recite that inner layer of black coloring is greater than 40% of the thickness of the wristband and the outer layer of yellow color is greater than 40% of the thickness of the wristband, such a modification would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. As stated in section 2144.04(IV)(A), it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Silicone-Wristband teaches a wristband (label) comprised of two layers of different colors and it would have been obvious to one of ordinary skill in the art to modify the thickness of the inner layer of black coloring and the outer layer of yellow coloring to meet the limitations of the claim as such a modification would require only ordinary skill in the art. 
Regarding claim 6, Silicone-Wristband teaches all the limitations of claim 1 above. Silicone-Wristband does teach that the colors used for the inner layer and outer layer can be any color desired. While Silicone-Wristband does not expressly teach a third layer in contact with the inner layer on a surface opposite the outer layer, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wristband to include an additional layer (third layer) on the inner layer to provide additional coloration as an obvious matter of design choice.  
Regarding claims 7, 8, 11 and 15, Silicone-Wristband teaches all the limitations of claims 1 and 9 above. Silicone-Wristband additionally teaches that the wristbands can comprise any message or logo desired to create a unique look, promote fundraising and stand out form other organizations. While the reference does not expressly recite that the first portion of the wristband where no embossment is present comprises greater than 2/3 of the wristband length (claim 7, 11), greater than ¾ of the wristband length (claim 8), or greater than or equal to 2/3 of the total length (claim 15), such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon the size of the message and/or logo desired to be embossed into the wristband. One of ordinary skill in the art would recognize that a short message or small logo would result in the embossed portion (second portion) being a small portion of the overall wristband, resulting the unembossed portion (i.e. first portion) being greater than 2/3 or ¾ the length of the wristband. 
Regarding claim 14, Silicone-Wristband teaches all the limitations of claim 9 above. The reference not expressly recite that the thickness of the areas of the wristband without embossing (i.e. first portion) is greater than or equal to 99% of the total thickness of the wristband, such a modification would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. As stated in section 2144.04(IV)(A), it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Silicone-Wristband teaches a wristband (label) comprised of two layers of different colors and it would have been obvious to one of ordinary skill in the art to modify the thickness of the areas of the wristband without embossing (i.e. first portion) to meet the limitations of the claim as such a modification would require only ordinary skill in the art. 
Regarding claim 16, Silicone-Wristband teaches all the limitations of claim 9 above. The reference not expressly recite that the thickness of the areas of the wristband without embossing (i.e. first portion) is approximately 0.75 inches and the thickness of the embossed area (second portion) is approximately 0.76 inches, such a modification would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. As stated in section 2144.04(IV)(A), it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Silicone-Wristband teaches a wristband (label) comprised of two layers of different colors and it would have been obvious to one of ordinary skill in the art to modify the thickness of the areas of the wristband without embossing (i.e. first portion) and the embossed areas to meet the limitations of the claim as such a modification would require only ordinary skill in the art. 
Regarding claims 17 and 19, Silicone-Wristbands teaches a cylindrically shaped wristband (ring configured to releasably couple to a drinking vessel) shown in the image from the reference reproduced below. Silicone-Wristbands teaches that the wristband is a two layer bracelet comprised of an inner layer of material having a first color (first layer of a first material), black in the figure below, and an outer layer of material having a second color (second layer of a second material), yellow in the figure below.

    PNG
    media_image1.png
    141
    475
    media_image1.png
    Greyscale

The wristband has an embossed portion (second portion) comprising an embossment (etch) in the form of information, such that the outer layer of material having a second color, yellow, is not present, and the inner layer of material having a first color, black is visible. The embossed portion can comprise any message or logo desired, therefore, it would be obvious to one of ordinary skill in the art to include any desired message on the wristband, including personal information associated with an individual.  In this embossed portion (second portion), one of ordinary skill in the art would recognize that the inner layer of a first color, black, would have a thickness (third thickness) as the inner layer of black is the only material present in the embossed portion, and the thickness of the outer material of yellow (fourth thickness) would be zero because there is no outer material present in the embossed area (second portion). 
The limitation reciting “configured to releasably couple to a drinking vessel” in claim 17 is considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure or the process. The wristband taught by Silicone-Wristband is capable of performing in the manner claimed.
While Silicone-Wristband does teach that there are areas of the wristband without embossing (i.e. first portion), wherein both the inner layer of black would have a thickness (first thickness) and the outer layer of yellow would have a thickness (second thickness). Therefore, since the outer layer of material having a yellow color (second layer of a second material) is not present in the embossed area, the thickness of the outer layer in the embossed portion (second portion) is less than the thickness of the outer layer in the unembossed portion. 
The reference not expressly recite that the thickness of the inner layer having a black color is greater in the embossed portion (second portion) than the thickness of the inner layer having a black color in the unembossed portion (first portion), such a modification would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. As stated in section 2144.04(IV)(A), it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Silicone-Wristband teaches a wristband (label) comprised of two layers of different colors and it would have been obvious to one of ordinary skill in the art to modify the thickness of the inner layer of black coloring and the outer layer of yellow coloring to meet the limitations of the claim as such a modification would require only ordinary skill in the art. 
Regarding claim 18, Silicone-Wristband teaches all the limitations of claim 17 above. The reference does not expressly recite that the wristband includes a third portion between the unembossed portion (first portion) and the embossed portion (second portion) to transition the first layer from the first thickness to the third thickness and the second layer from the second thickness to the fourth thickness and a fourth portion between the unembossed portion (first portion) and the embossed portion (second portion) to transition from the first layer form the third thickness to the first thickness and the second layer from the fourth thickness to the second thickness, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based on the desired placement and appearance of the embossed portions. As stated in section 2144.04(IV)(A), it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Silicone-Wristband teaches a wristband (label) comprised of two layers of different colors and it would have been obvious to one of ordinary skill in the art to modify the thickness of the inner layer of black coloring and the outer layer of yellow coloring to meet the limitations of the claim as such a modification would require only ordinary skill in the art.
Regarding claim 20, Silicone-Wristband teaches all the limitations of claim 17 above. Silicone-Wristband does teach that the colors used for the inner layer and outer layer can be any color desired. While Silicone-Wristband does not expressly teach a third layer comprised of the same material as the outer layer, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wristband to include an additional layer (third layer) on the inner layer to provide additional coloration as an obvious matter of design choice.  As stated in MPEP 2144.04(VI)(B), it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Craft Customized Silicone Wristbands (https://silicone-wristbands.eu/bracelets/double-layer/, via Internet Wayback Machine 09/19/2020 https://web.archive.org/web/20201126031533/https://silicone-wristbands.eu/bracelets/double-layer/) in view of “Braille Silicone Wristbands for Visually Impaired” ( June 18, 2016; https://www.amazingwristbands.com/blog/custom-braille-silicone-wristbands/; hereafter referred to as “Braille” ).
Regarding claims 3 and 13, Silicone-Wristbands teaches all the limitations of claim 1 and 9 above. While Silicone-Wristband does teach embossments in the wristbands, the reference does not teach that the wristbands include raised information in the form of braille. Braille teaches custom silicone wristbands for the visually impaired, to enable custom braille messaging on silicone wristbands. The wristbands can be used for charities that provide help to the visually impaired or fundraisers or giveaways to raise awareness for the visually impaired. Braille allows for the visually impaired to enjoy custom silicone wristbands with braille messaging they are able to read.
Both Silicone-Wristbands and Braille teach silicone wristbands, it would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wristband of Silicone-Wristbands to include the braille messaging taught by Braille to allow for those who are visually impaired to be able to read the messages, thus reaching a wider audience. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
USCrafts (https://www.uscraft.com/custom/wristbands, via Internet Wayback Machine August 9, 2020, https://web.archive.org/web/20200809050202/https://www.uscraft.com/custom/wristbands) teaches dual layer silicone wristbands made with two colors, one for the top or outer surface and one for the bottom or inner surface, and further comprises embossed patterns of information. 
GetWristbank.com (https://getwristband.com/dual_layer.php, via Internet Wayback Machine March 18, 2016, https://web.archive.org/web/20160318140135/https://getwristband.com/dual_layer.php) teaches dual layer wristbands having different colors on the inside and outside, as well as an embossed pattern of information. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785